DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 12/3/2020.  Claims 1-15 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
	Claims 2-4,7-9 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5-6,10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bae.( US Patent Application Publication 2013/0038603A1, hereinafter “Bae”)  and further in view of Gorilovsky .( US Patent Application Publication  2014/0080546 A1, hereinafter “Gorilovsky”)
 	As to claim 1, Bae teaches a prompting method, applied to a mobile terminal, wherein the mobile terminal comprises a display screen and an exciter (Bae Fig.2), and the exciter is configured to drive the display screen to give off a sound; and the method comprises: 
 	determining a target area, wherein the target area is an area on the display screen that has a sounding parameter meeting a preset condition when the display screen is driven by the exciter (Bae Fig.4 and par [0102]-[0103] teaches display apparatus may have a plurality of regions and the memory may store , in form of table, vibration output parameters corresponding to the plurality of regions)  ; and 
 	displaying prompt information in the target area (Bae Fig.4 shows image of explosion at point 220 and point 230. The examiner interprets the explosion image as the claimed invention “prompt information”) , wherein the prompt information is used to prompt a user that an area in which the prompt information is displayed is the area that has a sounding parameter meeting a preset condition.(The examiner interprets this limitation as intended use)
 	Bae teaches the exciter that the exciter may generate a vibration (Bae par [0077] but fails to teach that the exciter is configured to drive the display screen to give off a sound.
 	However, Gorilovsky teaches the exciter is configured to drive the display screen to give off a sound.(Gorilovsky par [0116])teaches distributed mode loudspeaker is used to vibrate the entire screen and the whole screen surface acts as the speaker. Two small drivers/excites under the screen material are used to make the screen vibrate)
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of Bae and Gorilovsky to arrive at the claimed invention. One would have been motivated to make such combination to fully eliminate speaker hole.( Gorilovsky par [0116])
 	As to claim 5, Bae and Gorilovsky teach the prompting method according to claim 1, wherein the area that has a sounding parameter meeting a preset condition comprises at least one of an area that has a volume greater than a preset volume; or an area on the display screen that has a highest volume.(Bae par [0075] teaches the output parameter may be at least one of intensity , time or start time of the vibration )

 	Claims 6,10 and claims 11,15 merely recite a mobile terminal and non-transitory computer readable storage  medium storing computer program when executed by one or more processor, performs the method of claims  1 , 5 respectively. Accordingly , Bae and Gorilovsky teach every limitation of Claims 6,10 and claims 11,15 as indicates in the above rejection of claims   1 , 5 respectively. 

Conclusion
	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN L DUONG/Primary Examiner, Art Unit 2175